DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 06/30/2020 which claims 1-20 have been presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/23/2020 and 06/30/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation "the processor is further configured to determine whether commodities have been moved from the first area to the second area" is unclear to the examiner because the claim fails to recite enough features that would enable the processor to make this determination.  Appropriate clarification is requested. 
Regarding claim 2, the limitation "wherein the processor determines that a commodity has been moved from the first area to the second area when the wireless tag reader reads a wireless tag in the second area" is unclear to the examiner because the claim fails to recite enough features that would enable the processor to make this determination. Appropriate clarification is requested.
Regarding claim 11, the limitation "determining whether all commodities to be purchased have been moved from the first area to the second area" is unclear to the examiner because the claim fails to recite enough features that would enable this determination to be made.  Appropriate clarification is requested. 
Regarding claim 12, the limitation "wherein a commodity is determined to have been moved from the first area to the second area when a wireless tag attached to the commodity is read in the second area" is unclear to the examiner because the claim fails to recite enough features that would enable this determination to be made. Appropriate clarification is requested.
Regarding claim 20, the limitation "determining whether commodities have been moved from the first area to the second area" is unclear to the examiner because the 
Claims 3-10 and 13-19 are rejected to since they are dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terahara et al. (US 2017/0372562) (hereinafter referred to as Terahara), cited by the applicant.
Re claims 1, 11, and 20: Terahara discloses a checkout apparatus, comprising:
an input device (2) through which an instruction to start checkout settlement processing is input (para. 0034) ;

a processor  (20) (para. 0030) configured to:
register tag information in a memory when the wireless tag reader reads tag information from a wireless tag in either the first area or the second area (para. 0035); and
perform checkout settlement processing based on the registered tag information upon receipt of an input of the instruction to start checkout settlement processing via the input device (paras. 0061-0071 and 0095-0097), 
	wherein the processor is further configured to determine whether commodities have been moved from the first area to the second area and control the input device to not accept the input of the instruction to start checkout settlement processing until all commodities placed in the first area are determined to have been moved to the second area (paras. 0061-0071 and 0095-0097).

Re claims 2 and 12, Terahara discloses wherein the processor determines that a commodity has been moved from the first area to the second area when the wireless tag reader reads a wireless tag in the second area (paras. 0061-0071 and 0095-0097).

Re claims 3 and 13, Terahara discloses wherein the processor determines that a commodity has been moved from the first area to the second area when the wireless tag reader reads a wireless tag in the second area providing tag information matching 

Re claims 4 and 14, Terahara further discloses a scale (37) in the second area, wherein the processor determines that the commodities have been moved from the first area to the second area when the scale detects a change in weight (paras. 0058-0062 and 0073).

Re claims 5 and 15, Terahara discloses wherein the processor is further configured to acquire an expected weight of a commodity that has been placed in the second area using tag information, and the processor determines that all commodities have been moved from the first area to the second area when the scale measures a weight that is substantially identical to a summed total of expected weights of the commodities detected in the first area according to tag information acquired from wireless tags in the first area (paras. 0058-0062 and 0073).

Re claims 6 and 16, Terahara discloses wherein the processor determines that the all commodities have been moved from the first area to the second area when the wireless tag reader reads, in the second area, all wireless tags that were read in the first area (paras. 0061-0071 and 0095-0097).

Re claims 7 and 17, Terahara discloses wherein the first and second areas (6a, 6b) are on a countertop (6) (para. 0095).

Re claims 8 and 18, Terahara discloses wherein the wireless tag reader has a first antenna (15) and a second antenna (16)  respectively positioned to read wireless tags in the first and second areas (6a, 6b) (fig. 1).

Re claims 9 and 19, Terahara discloses wherein the input device (2) is a touch display showing a button through which the instruction to start checkout settlement processing is input, and the button is disabled until all commodities are determined to have been moved from the first area to the second area (figs. 9-11; paras. 0033-0034, 0070, 0076).

Re claim 10, Terahara discloses wherein the input device (2) is between the first and second areas (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US 2007/0008136)
Bode et al. (US 2019/0125106)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887